Carley, Judge.
A petition for revocation of appellant’s probation was filed, charging him with the commission of armed robbery, burglary and *233simple battery. A hearing was held and appellant’s probation was revoked. He appeals.
Decided April 8, 1981.
John P. Howell, for appellant.
J. W. Morgan, District Attorney, Michael Walker, Assistant District Attorney, for appellee.
The quantum of evidence sufficient to authorize the revocation of probation is “slight evidence.” Mingo v. State, 155 Ga. App. 284, 286 (2) (270 SE2d 700) (1980). On appeal, appellant urges that the photographic identification procedure by which the victim identified him as the perpetrator of the crimes was “unnecessarily suggestive” and that the victim’s subsequent in-court identification was “tainted” thereby. Appellant did not object at the hearing to the victim’s in-court identification testimony as “tainted” or otherwise raise the issue of “suggestive” identification procedures. See Dodson v. State, 237 Ga. 607, 608 (3) (229 SE2d 364) (1976). Moreover, the transcript reveals that considering the “totality of the circumstances” the testimony of the victim was properly admitted. See Eiland v. State, 246 Ga. 112 (268 SE2d 922) (1980). The evidence supports the trial court’s revocation of appellant’s probation. See Johnson v. State, 142 Ga. App. 124 (235 SE2d 550) (1977).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.